DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claim 1: The claim recites the abstract idea of subjecting a tissue sample to a time of flight analysis and subsequently “determining” processing times that are “sufficient” for fluid to diffuse into the sample (as well as determining an additional second processing time and immersing the sample into another second fluid for the second processing time). This judicial exception is not integrated into a practical application because the determination of processing times that are deemed to be “sufficient” for a predetermined amount of processing fluid to diffuse into the tissue sample may be carried out as a mental process by a user/person/operator such as by, e.g. observation or noting time on a timer then noting a later time on a timer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other recitations present in the claim regarding steps carried out include a time of flight analysis, determination of a second processing time based upon a pre-determined functional relationship between the first processing time and the second processing time, and immersing the tissue sample in a second processing fluid for the second processing time. Because none of these limitations recite any specific structures or functions that constitute an integrated application of carrying out the “determinations” in steps b. and c., the claim is considered to lack significantly more than the abstract idea.
The examiner recommends amending the claim to recite structural and/or functional limitations that can link the “determinations” in steps b. and c. thereto such that the determination cannot be carried out simply by a user/person/operator carrying out mental steps or abstract ideas (e.g. by looking at plots of time of flight analysis or observing a sample and choosing an arbitrary time at which the fluid is considered to be sufficiently “diffused” into the sample).

As to claims 2-13: Each of said claims depends ultimately from claim 1 and accordingly is also rejected under 35 U.S.C. 101 for reasons similar to claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: The claim recites in lines 6-10 that “a second processing time is calculated based on the first processing and a pre-determined functional relationship between the first processing time and the second processing time” but it is unclear how a second processing time to be determined can be calculated based upon a relationship that exists a priori between the processing time being determined itself and another separate processing time. In other words, if the second processing time to be determined is calculated in accordance with a relationship that exists between the second processing time and a first processing time, it is unclear how one may calculate a value when the value to be determined can only be determined by a pre-existing relationship of that value with another value when the relationship between the first and second processing times is also unknown. Although the claim language indicates that the functional relationship between the first and second processing times is a “pre-determined” relationship, the claim provides no guidance regarding said relationship and accordingly the scope of the claim is unclear because Applicant’s as-filed specification also does not provide any further description regarding what constitutes such a predetermined functional relationship (the examiner notes that said functional relationship is described in ¶ 11 of Applicant’s as-filed specification as “a pre-determined functional relationship” and ¶ 15 also notes that “the second processing time is calculated based on the first processing time and a pre-determined functional relationship between the first processing time and the second processing time” but still does not elucidate even a single example of what constitutes such a relationship). Accordingly, such a relationship, described as “functional” could be mathematical in nature or may be construed as an abstract relationship between the first and second processing times.
Because the scope of the claim is unclear for the reasons noted above, the examiner is unable to search for or apply prior art to claims 1-13 at the present time (i.e. because such a relationship could constitute any number of mathematical equations or even an abstract “relationship” between the first and second processing times, it is unclear how to search for relevant prior art due to the unknown nature of the pre-determined functional relationship). 
The examiner recommends that Applicant more fully explain in remarks in response to this office action what Applicant intends to constitute such a “functional relationship” between the first and second processing times. Additionally, the examiner recommends amending the claim to provide at least some guidance of what equations or other examples that Applicant intends to be synonymous with said functional relationship so that a prior art search can be conducted for the subject matter claimed. Preferably, Applicant can also indicate which portions of Applicant’s original disclosure (e.g. specification or drawings) that also provide further explanation of what subject matter is to be construed to be as a “pre-determined functional relationship”.

As to claims 2-13: Each of said claims depends ultimately from claim 1 and accordingly each is also rejected under 35 U.S.C. 112(b) for inheriting the indefiniteness of parent claim 1 for the reasons noted above.

As to claim 17: The claim is drawn to a time of flight enable tissue processing system and also recites “wherein the second processing time is calculated based on the first processing time and a pre-determined functional relationship between the first processing time and the second processing time” in lines 9-12 of the claim. Accordingly, the claim is also rejected under 35 U.S.C. 112(b) for reasons similar to claim 1 above and is not repeated herein for brevity.
Because the scope of the claim is unclear for the reasons noted above, the examiner is unable to search for or apply prior art to claims 17-20 at the present time (i.e. because such a relationship could constitute any number of mathematical equations or even an abstract “relationship” between the first and second processing times, it is unclear how to search for relevant prior art due to the unknown nature of the pre-determined functional relationship). 
The examiner recommends that Applicant more fully explain in remarks in response to this office action what Applicant intends to constitute such a “functional relationship” between the first and second processing times. Additionally, the examiner recommends amending the claim to provide at least some guidance of what equations or other examples that Applicant intends to be synonymous with said functional relationship so that a prior art search can be conducted for the subject matter claimed. Preferably, Applicant can also indicate which portions of Applicant’s original disclosure (e.g. specification or drawings) that also provide further explanation of what subject matter is to be construed to be as a “pre-determined functional relationship”.

As to claims 18-20: Each of said claims depends ultimately from claim 1 and accordingly each is also rejected under 35 U.S.C. 112(b) for inheriting the indefiniteness of parent claim 1 for the reasons noted above.

Claims 3, 4, 6-8, 18, and 19 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3: The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, although Applicant’s as-filed specification does indicate in ¶ 15 that Applicant’s use of the terminology “substantially similar” refers to parameters that are within +/- 20% of one another, there does not appear to be a special definition given for the term “about” specifically and accordingly the scope of the claim is rendered unclear because the skilled artisan is not reasonably apprised of the scope of what can be considered to be “about” with regard to a claimed percentage, such as pertains in the instant claim.
The examiner recommends indicating which portions of Applicant’s disclosure provide guidance of what constitutes “about” in order to obviate this rejection and/or amending the claim to obviate the instant rejection.

As to claims 4 and 6-8: Each of said claims also recites “about” and accordingly each is also rejected under 35 U.S.C. 112 for reasons similar to claim 3 above for the reasons above and accordingly could be remedied in the same manner as suggested above; i.e. indicating which portions of Applicant’s disclosure provide guidance of what constitutes “about” in order to obviate the rejections to each of claims 4 and 6-8 and/or amending the claims to obviate said rejections.

As to claims 18 and 19: Each of said claims also recites “about” in regards to claimed percentages and is therefore rejected under 35 U.S.C. 112 for reasons similar to claims 3, 4, and 6-8 above and therefore the examiner recommends, in response to this office action, indicating which portions of Applicant’s disclosure provide guidance of what constitutes “about” in order to obviate the rejections to each of claims 4 and 6-8 and/or amending the claims to obviate said rejections.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In particular, the claim recites that the processor will retrieve and display to the user on the user interface the group of particular types, sizes and (emphasis added) shapes of tissue samples that share the substantially same processing protocol with the tissue sample but depends from claim 14 which recites that the memory has stored thereon a database of protocol instructions including tissue processing steps and times for particular types, shapes and/or (emphasis added) sizes of tissue samples and/or (emphasis added) one or more groups of particular types, sizes and/or (emphasis added) shapes of tissue samples that share substantially similar processing protocols. Accordingly, while the limitations of parent claim 14 may be met by an of particular types, shapes, or size of tissue samples which would thus not require the limitation pertaining to “substantially similar processing protocols” to be met, claim 15 appears to contradict the limitations of the parent claim by indicating that such a limitation is required. Because the limitation of substantially similar processing protocols is not currently recited as being required, the recitation in claim 15 is not considered to further the limitations of claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. “Dynamic subnanosecond time-of-flight detection for ultra-precise diffusion monitoring and optimization of biomarker preservation” Proceedings of SPIE - SPIE Medical Imaging 2014, San Diego, California, United States (hereafter Bauer) in view of Zhang et al. US PG-PUB 2016/0377457 A1 (hereafter Zhang).
As to claim 14: Bauer discloses a system, comprising:
a. a tissue processing system (fig. 2; see also first paragraph under heading “2.2 Experimental Setup” which discloses a dip and dunk tissue processor that is considered to be a tissue processing system);
b. a processor communicatively coupled to the tissue processing system and a memory (see each paragraph under the heading “2.2 Experimental Setup” - while not explicitly disclosed, the calculations disclosed as being carried out are run on computer hardware to create, e.g. the 2D scans by acquiring TOF values between each of the 5 transducer pairs, and accordingly because a computer is present, such hardware is considered to comprise at least a processor communicatively coupled to the tissue processing system and a memory), the memory having stored thereon a database of protocol instructions including tissue processing steps (see each paragraph under heading “2.2 Experimental Setup” - in order to carry out the described functions, the memory must have instructions stored thereon that are necessary to carry out said functions).

Bauer does not explicitly teach:
the memory having stored thereon a database of protocol instructions including processing steps and times for particular types, shapes and/or sizes of tissue samples and/or one or more groups of particular types, sizes and/or shapes of tissue samples that share substantially similar processing protocols; and
c. a user interface providing a user with a data entry function, wherein the data entry functions permits the user to enter a type, shape and/or size of a tissue sample or select a group to which the type, shape and size of the tissue sample belongs, wherein upon entry of the type, size and/or shape of the tissue sample or selection of a group to which the tissue sample type, shape and/or size belongs, the processor will control the tissue processing system to process the tissue according to the protocol stored in the database for the entered tissue type, shape and size or the selected group.
Zhang teaches a memory (storage device 26 disclosed in ¶ 24) that has stored thereon a database of protocol instructions (¶ 26) and times (¶ 26 - because the disclosed functions do not require real time instructions from a user to carry out some functions, there must necessarily be a way to determine when to carry out said functions and accordingly the memory is considered to keep time in order to enact such triggered functions at the appropriate times) for particular types, shapes and/or sizes of samples (¶ 28 - as disclosed therein, it is noted that a plurality of sample types may be presented to a user for selection from a collection of sample types stored in the storage device 26) and/or one or more groups of particular types, sizes and/or shapes of tissue samples that share substantially similar processing protocols; and
c. a user interface providing a user with a data entry function, wherein the data entry functions permits the user to enter a type, shape and/or size of a sample or select a group to which the type, shape and size of the sample belongs (¶ 28 regarding the communication port 22 and/or the communication module 24 which allows a user to enter the appropriate selection of sample type), wherein upon entry of the type, size and/or shape of the tissue sample or selection of a group to which the tissue sample type, shape and/or size belongs, the processor will control the system to process the sample according to the protocol stored in the database for the entered type, shape and size or the selected group (¶ 26 - once the computing hardware device 14 is triggered in the appropriate manner, measurements are taken upon the instructions indicating that the measurement system is ready to record data into the storage device 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer such that the memory having stored thereon a database of protocol instructions including processing steps and times for particular types, shapes and/or sizes of tissue samples and/or one or more groups of particular types, sizes and/or shapes of tissue samples that share substantially similar processing protocols; and a user interface providing a user with a data entry function, wherein the data entry functions permits the user to enter a type, shape and/or size of a tissue sample or select a group to which the type, shape and size of the tissue sample belongs, wherein upon entry of the type, size and/or shape of the tissue sample or selection of a group to which the tissue sample type, shape and/or size belongs, the processor will control the tissue processing system to process the tissue according to the protocol stored in the database for the entered tissue type, shape and size or the selected group because allowing a user to select a variety of sample types may produce better results when sample types of different kinds/types have different ranges of parameters when measured, such as suggested in Zhang ¶ 8, and may be beneficial when there is only a limited number of sample types and would be particularly beneficial when those sample types are similar and not easily able to be determined automatically by, e.g. other sensors or hardware. Furthermore, such a system could maintain high throughput by still allowing other functions of the system to operate automatically such as also suggested in ¶ 26 of Zhang with regard to the hardware carrying out functions automatically when triggered appropriately.

As to claim 15: Bauer as modified by Zhang teaches the system of claim 14, wherein entry by a user of a type, shape and/or size of the tissue sample (¶ 28 of Zhang regarding the communication port 22 and/or the communication module 24 which allows a user to enter the appropriate selection of sample type) causes the processor (see each paragraph under the heading “2.2 Experimental Setup” in Bauer - while not explicitly disclosed, the calculations disclosed as being carried out are run on computer hardware to create, e.g. the 2D scans by acquiring TOF values between each of the 5 transducer pairs, and accordingly because a computer is present, such hardware is considered to comprise at least a processor) to retrieve and display to the user on the user interface the group of particular types, size and shapes of tissue samples that share the substantially same processing protocol with the tissue sample (see the above 35 U.S.C. 112(d) rejection of the instant claim which notes that the limitation of “substantially same processing protocol” is not required in the instant claim because it is recited in the alternative in parent claim 14, however, the combination of Bauer as modified by Zhang is considered to at least meet the limitation of retrieving and displaying to the user on a user interface particular types, sizes, or shapes of samples as suggested in ¶ 28 of Zhang which notes that different sample types may be presented to a user as an ordered checklist and is thus considered to retrieve and display to the user on a user interface particular types, sizes, or shapes of a sample).

As to claim 16: Bauer as modified by Zhang teaches the system of claim 14, wherein the tissue processing system (fig. 2 of Bauer) is configured to process multiple different samples (Zhang ¶ 28 regarding the different sample types to be measured) and/or multiple different groups of samples sharing substantially similar processing protocols in parallel and according to different protocol instructions (because the first limitation preceding the “and/or” conjunction is met by the prior art, the limitations of the instant claim are considered to be met).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Otter et al. US PG-PUB 2012/0329088 A1 discloses a method for fixing a biological sample and appears pertinent to Applicant’s disclosure.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        



/RANDY W GIBSON/Primary Examiner, Art Unit 2856